Citation Nr: 0734012	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  00-16 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to service connection for hypertension.

Entitlement to service connection for an adrenal gland tumor, 
to include as due to exposure to ionizing radiation.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to July 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In July 2007, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

The issue of entitlement to service connection for 
hypertension is decided herein while the other matters on 
appeal are addressed in the remand that follows the order 
section of this decision.


FINDING OF FACT

The veteran's hypertension is etiologically related to 
service.


CONCLUSION OF LAW

Hypertension was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in September 2003, May 
2005, and March 2006 correspondence of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.   VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording him a VA examination.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.  

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

Where a veteran served for at least 90 days during a period 
of war and manifests hypertension or heart disease to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, 
the evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).



Analysis

On review of the evidence of record, the Board concludes that 
service connection for hypertension is warranted.  In this 
regard, the Board notes that the veteran has a current 
diagnosis of hypertension.  Although the veteran's service 
medical records are negative for any diagnosis of 
hypertension and the post-service medical evidence does not 
document a diagnosis of hypertension within one year of 
discharge, the May 1999 VA examiner opined that even though 
significantly elevated blood pressures were not apparent in 
the veteran's service records, it is at least as likely as 
not that his increased blood pressure was initially present 
during active duty.

The veteran provided testimony that is consistent with the 
medical history documented in the 1971 private medical 
records from UCLA, and his longstanding contention, that in 
the year following his separation from service when he 
applied for a job at the Lake City Ammunition Plant in 
Missouri, he was told that his blood pressure was extremely 
elevated.  The veteran attempted to retrieve these records, 
but was unsuccessful.  

In light of the veteran's consistently presented history, and 
particularly, the fact that the appellant reported a credible 
history of service incurred hypertension decades before 
presenting a claim to VA, the Board concludes that the 
evidence is in equipoise.  Therefore, resolving reasonable 
doubt in the veteran's favor, service connection for 
hypertension is warranted.


ORDER

Entitlement to service connection for hypertension is 
granted.




REMAND

The veteran has claimed entitlement to service connection for 
an adrenal gland tumor and for PTSD.  

The veteran asserts that his adrenal gland tumor is the 
result of exposure to ionizing radiation during active 
service.  He has also stated that the adrenal gland tumor is 
related to his hypertension.

The medical evidence reflects that in September 1971 the 
veteran underwent surgery to remove the adrenal gland tumor.  
The diagnosis included a notation that the adrenal gland 
tumor was possibly causing the veteran's hypertension.  
First, cancer is considered a radiogenic disease under 
38 C.F.R. § 3.311 (2007), and further RO action is required 
to comply with this regulation.  Second, the veteran has 
never been afforded a VA examination for the purpose of 
determining the nature and etiology of the adrenal gland 
tumor.

With respect to the veteran's claim of entitlement to service 
connection for PTSD, the appellant has a confirmed diagnosis 
of PTSD.  At the Travel Board hearing, the veteran testified 
that during his second cruise aboard the U.S.S. Kitty Hawk, 
he witnessed a seaman named "Brother Jackson," die as a 
result of being blown overboard by a jet blast.  This 
occurred some time between May 20, 1964, and July 20, 1964.  
Additionally, the veteran reportedly witnessed a pilot die 
following an unsuccessful catapult launch, and an inability 
to escape from his plane cockpit.  

Furthermore, in his June 1998 stressor letter, the veteran 
stated that in April 1965 in Falon, Nevada, he was helping 
unload the last of the practice bombs when a practice bomb 
"exploded" on the deck.  Although the practice bomb only 
carried a small explosive charge, it sent bomb fins into the 
team leader's stomach.  The leader, identified as Aviation 
Ordinanceman Second Class Sullivan, purportedly suffered 
serious injuries and lost his spleen.  The veteran states 
that he was attached to the Attack Squadron 113 (VA-113) as 
an Aviation Ordinanceman Third Class.  He reported primarily 
working on the flight deck, installing and maintaining 
weapons systems, as well as loading and unloading bombs, 
rockets, and 20 millimeter machine guns.  He indicated that 
the individuals named in his stressors were either squadron 
mates or members of Attack Squadron 112 (VA-112).  Sufficient 
evidence has been provided in order to attempt verification 
of these alleged stressors.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The RO must refer the claims files to 
the Under Secretary for Health for 
preparation of a dose estimate in 
accordance with 38 C.F.R. 
§ 3.311(a)(2)(iii).  

2.  If it is determined that the veteran 
was exposed to ionizing radiation, then 
the case should be forwarded to the Under 
Secretary for Benefits for review in 
accordance with 38 C.F.R. § 3.311(b).  

3.  If service connection is not 
warranted on the basis of exposure to 
ionizing radiation, the RO should 
schedule the veteran for a VA examination 
by a physician with the appropriate 
expertise to determine the nature and 
etiology of any currently present 
disability due to adrenal gland tumor.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.  All 
indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  Based upon 
the claims folder review, the examination 
results and sound medical principles, the 
examiner must opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that the disability is 
etiologically related to service or 
service-connected disability.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  The RO should undertake all 
appropriate development to attempt to 
verify the stressors identified at the 
Board hearing and in the veteran's July 
1998 stressor letter.  In particular, 
appropriate development must be 
undertaken to verify whether a seaman 
named "Brother Johnson," a member of 
either VA-112 or 113, and embarked upon 
the USS Kitty Hawk, was killed some time 
between 20 May and 20 July 1964, while 
serving aboard that vessel.  
Additionally, appropriate development 
should be undertaken to verify whether 
an Aviation Ordnanceman Second Class 
Sullivan was wounded in a practice bomb 
accident in April 1965 in Falon, Nevada.  
Finally, appropriate development should 
be undertaken to verify whether an F-108 
aviator drowned some time in June or 
July 1964 while trying to release his 
canopy after his plane failed to 
properly launch from a catapult on the 
Kitty Hawk.  If there are no records 
documenting any of the abovementioned 
incidents, a negative response should be 
furnished.

5.  The veteran is hereby notified that it 
is his responsibility to report for all VA 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issues on appeal based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


